DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/10/2022. Claims 2, 11 are amended. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to claim 2, 112(a) and 112(b) rejection of claim 11, non-statutory double patenting rejection.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Wolf et al. (US 20160054662 A1) teaches a projection exposure apparatus 1 substantially consists of an illumination device 3, a device 4 for holding and exactly positioning a mask provided with the structure, a so-called reticle 5, by which the subsequent structures on the wafer 2 are determined, a device 6 for holding, moving and exactly positioning precisely this wafer 2 and an imaging device, namely a projection lens 7, with a plurality of optical elements 8, which is held in a lens housing 40 of the projection lens 7 by mounts 9. The illumination device 3 provides a projection beam 11 in the form of electromagnetic radiation, which is required for imaging the reticle 5 on the wafer 2. A laser, a plasma source or the like can be used as a source for this radiation. In the illumination device 3, the radiation is formed via optical elements in such a way that the projection beam 11 has the desired properties in respect of diameter, polarization, form of the wave-front and the like when incident on the reticle 5. Wolf et al. does not anticipate or render obvious, alone or in combination, a near-field imaging lens and a far-field imaging lens; an integrated illumination-aimer optics; at least one illuminator source aligned with the integrated illumination-aimer optics; a near-field imaging sensor aligned with the near-field imaging lens; a far-field imaging sensor aligned with the far-field imaging lens; and an apparatus chassis that aligns the near-field imaging lens with the near-field imaging sensor, aligns the far-field imaging lens with the far-field imaging sensor, and aligns the at least one illuminator source with the integrated illumination-aimer optics. 
Claims 2-15 are allowed as being dependent on claim 1.
As of claim 17, the closest prior art Wolf et al. (US 20160054662 A1) teaches a projection exposure apparatus 1 substantially consists of an illumination device 3, a device 4 for holding and exactly positioning a mask provided with the structure, a so-called reticle 5, by which the subsequent structures on the wafer 2 are determined, a device 6 for holding, moving and exactly positioning precisely this wafer 2 and an imaging device, namely a projection lens 7, with a plurality of optical elements 8, which is held in a lens housing 40 of the projection lens 7 by mounts 9. The illumination device 3 provides a projection beam 11 in the form of electromagnetic radiation, which is required for imaging the reticle 5 on the wafer 2. A laser, a plasma source or the like can be used as a source for this radiation. In the illumination device 3, the radiation is formed via optical elements in such a way that the projection beam 11 has the desired properties in respect of diameter, polarization, form of the wave-front and the like when incident on the reticle 5. Wolf et al. does not anticipate or render obvious, alone or in combination, the integrated illumination-aimer optics having a near-field illumination projection lens; a far-field illumination projection lens adjacent to the near-field illumination projection lens; and an aimer collimating lens.
Claim 18 is allowed as being dependent on claim 17.
As of claim 19, the closest prior art Wolf et al. (US 20160054662 A1) teaches a projection exposure apparatus 1 substantially consists of an illumination device 3, a device 4 for holding and exactly positioning a mask provided with the structure, a so-called reticle 5, by which the subsequent structures on the wafer 2 are determined, a device 6 for holding, moving and exactly positioning precisely this wafer 2 and an imaging device, namely a projection lens 7, with a plurality of optical elements 8, which is held in a lens housing 40 of the projection lens 7 by mounts 9. The illumination device 3 provides a projection beam 11 in the form of electromagnetic radiation, which is required for imaging the reticle 5 on the wafer 2. A laser, a plasma source or the like can be used as a source for this radiation. In the illumination device 3, the radiation is formed via optical elements in such a way that the projection beam 11 has the desired properties in respect of diameter, polarization, form of the wave-front and the like when incident on the reticle 5. Wolf et al. does not anticipate or render obvious, alone or in combination, a near-field lens securing rim that receives a near-field imaging lens; a far-field lens securing rim that receives a far-field imaging lens, wherein the near-field lens securing rim aligns the near-field imaging lens with a near-field imaging sensor, wherein the far-field lens securing rim aligns the far-field imaging lens with a far-field imaging sensor; and one or more illumination-aimer optics fittings that receives an integrated illumination- aimer optics to align the integrated illumination-aimer optics with at least one illuminator source.
Claim 20 is allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Schnee et al. (US 20030156303 A1) teaches an imaging device comprising a plurality of linear imaging arrays and image formation optics that provide field of views corresponding to the plurality of linear image arrays. At least one illumination module produces planar light illumination that substantially overlaps the field of views corresponding to the plurality of linear imaging arrays. Image processing circuitry performs image-based velocity estimation operations, which analyzes pixel data values of a plurality of composite 2-D images each derived from sequential image capture operations of a corresponding one linear imaging array to derive velocity data that represents an estimated velocity of the imaging device with respect to at least one target object disposed in the fields of view. Preferably, the image processing circuitry also produces a first image of portions of the target object(s), the first image having substantially constant aspect ratio, utilizing image transformation operations (or camera control operations) that are based upon the velocity data, to thereby compensate for aspect ratio distortions that would otherwise result from variations in velocity of the imaging device with respect to the target object(s). In addition, the image processing circuitry preferably carries out image-based horizontal jitter estimation and compensation operations, which estimate the horizontal jitter of the imaging device relative to the target object(s) over the image capture operations from which the first image is derived and transform the first image utilizing shift operations that are based upon such estimated horizontal jitter to produce a second image of portions of the target object(s) which compensates for horizontal jitter distortion that would otherwise result therefrom. The first image or second image (or image derived from sharpening the first or second images) is preferably subject to image-based bar code detection operations and/or OCR operations, or output for display to a display device;
- Prior Art Arnz et al. (US 20170336714 A1) teaches a projection exposure apparatus which includes a projection lens, a wave-front manipulator and a wave-front measuring device for measuring a wave-front in the projection lens. The wave-front measuring device includes a Moiré grating arrangement having an object grating and an image grating which are designed to be arranged in an object plane and an image plane, respectively, of the projection lens. The object grating and the image grating are coordinated with one another in a manner true to scale in such a way as to generate a Moiré superimposition pattern from an imaging of the object grating onto the image plane and the image grating. The Moiré grating arrangement is designed in such a way as to simultaneously generate the Moiré superimposition pattern for a plurality of field points of an object field in the object plane and/or of an image field in the image plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882